     Case 2:17-cv-01700-RFB-BNW Document 213 Filed 10/29/20 Page 1 of 2



 1
 2
 3
 4                                       UNITED STATES DISTRICT COURT
 5                                            DISTRICT OF NEVADA
 6                                                      ***
 7     JOSHUA H. CRITTENDON,                                         Case No. 2:17-cv-01700-RFB-BNW
 8                            Plaintiff,
 9           v.
10     JOSEPH LOMBARDO, et al.,
11                    Defendants.
       ____________________________________
12
        JOSHUA CRITTENDON,                                           Case No. 2:19-cv-01205-JAD-EJY
13
14                               Plaintiff,                             REASSIGNMENT ORDER
        v.
15
16     MACHAM, et al.,
17                            Defendants.
18
19
20                Plaintiff Joshua Crittendon filed in these related cases a Motion for Consolidation at ECF

21    No. 211 in Case No. 2:17-cv-01700-RFB-BNW and at ECF No. 18 in Case No. 2:19-cv-1205-

22    JAD-EJY. Upon review of the record in these respective cases, the presiding district judges

23    have determined that good cause exists to assign these cases to one district judge pursuant to

24    Local Rule 42-1(b) and Fed. R. Civ. P. 42(a)(1)–(2). This reassignment will promote judicial

25    efficiency, avoid duplicative filings by the parties, and will not result in prejudice to the parties

26                Accordingly,

27                IT IS ORDERED that Case No. 2:19-cv-01205-JAD-EJY is REASSIGNED to District

28    Judge Richard F. Boulware, II for all further proceedings.
     Case 2:17-cv-01700-RFB-BNW Document 213 Filed 10/29/20 Page 2 of 2



 1          IT IS FURTHER ORDERED that the Clerk of Court is directed to reassign case No.
 2    2:19-cv-01205 to District Judge Richard F. Boulware, II and Magistrate Judge Brenda N.
 3    Weksler. All further documents shall be filed as 2:19-cv-01205-RFB-BNW and shall bear that
 4    case number.
 5                 October 30,
            DATED: October     2020 .
                           29, 2020.
 6
 7
 8
      __________________________                      __________________________
 9
      RICHARD F. BOUWLARE, II                         JENNIFER A. DORSEY
10    United States District Judge                    United States District Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
